                          Case 3:21-mj-00110                 Document 7          Filed 05/27/21          Page 1 of 1
AO 466A (Rev. 07/16) Waiver of Rule 5 & 5.1 Hearings (Complaint or Indictment)


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                             District
                                                      __________      of Oregon
                                                                 District of __________

                 United States of America                                   )
                            v.                                              )    Case No. 3:21-mj-00110
                                                                            )
                      JEREMY GRACE                                          )
                                                                            )    Charging District’s Case No. 1:21-mj-00442
                            Defendant                                       )

                                                 WAIVER OF RULE 5 & 5.1 HEARINGS
                                                      (Complaint or Indictment)

          I understand that I have been charged in another district, the (name of other court)
                                                              District of Columbia                                             .

          I have been informed of the charges and of my rights to:
          (1)       retain counsel or request the assignment of counsel if I am unable to retain counsel;
          (2)       an identity hearing to determine whether I am the person named in the charges;
          (3)       production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;
          (4)       a preliminary hearing to determine whether there is probable cause to believe that an offense has been
                    committed, to be held within 14 days of my first appearance if I am in custody and 21 days otherwise,
                    unless I have been indicted beforehand.

          (5)       a hearing on any motion by the government for detention;

          (6)       request a transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

          I agree to waive my right(s) to:
          ✔
          u         an identity hearing and production of the warrant.
          u         a preliminary hearing.
          u         a detention hearing.
          u         an identity hearing, production of the warrant, and any preliminary or detention hearing to which I may
                    be entitled in this district. I request that any preliminary or detention hearing be held in the prosecuting
                    district, at a time set by that court.

       I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.


Date:           05/27/2021                                                                   s/Jeremy Grace
                                                                                            Defendant’s signature


                                                                                         s/Gerald M. Needham
                                                                                      Signature of defendant’s attorney


                                                                                          Gerald M. Needham
                                                                                     Printed name of defendant’s attorney
